Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 03, 2019

The Court of Appeals hereby passes the following order:

A20D0030. IN THE INTEREST OF T. T. W. et al., CHILDREN (FATHER).

      The juvenile court entered an order terminating the father’s parental rights to
minor children T. T. W. and B. J. W. The father filed a motion for new trial. On June
6, 2019, the juvenile court entered an order denying that motion, and on August 9,
2019, the father filed this application for discretionary review. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga. App.
734 (380 SE2d 57) (1989). The father filed this application 64 days after entry of the
order denying his motion for new trial. The application is therefore untimely, and it
is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/03/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.